DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

In paragraph 70 of the specification the last sentence states “the time interval TD1 from time point t11 to time point t12” does not make sense with the rest of the specification. Paragraph 48 and figure 2 show TD1 being between t2 and t3. It is unclear if this is a typo or if this label is being used twice to describe two different time intervals. Please fix and clarify.   
Appropriate correction is required.

Drawings
5.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the second time interval arrives after a fourth time interval from a first time interval” and “the third time interval arrives after a fifth time interval from the second time interval” of claim 6, “a fourth node/the fourth node” in claims 7, 12, 13, 14 and “a third capacitive element between the second node and a supply terminal” in claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 6, the limitations “wherein the second time interval arrives after a fourth time interval from a first time interval” and “the third time interval arrives after a fifth time interval from the second time interval” are unclear with respect to the specification. It is unclear how the second time interval arrives after a fourth time interval from a first time interval and it is unclear how the third time interval arrives after a fifth time interval from the second time interval. According to the figure 2, a first interval, TD1, is between t2 and t3, which is followed by a second interval, TD2, 
In regards to claim 7, the limitation “a voltage corresponding to the voltage of the third node” in lines 14-15 lack clarity. The specification describes the fourth transistor TR5 outputting a current Iout, see figures 5 and 6. The fourth transistor does not output a voltage as described in the specification with regards to figures 5 and 6. For 
Claims 8-14 are rejected because of their dependency on claim 7. 
In regards to claim 14, the limitation “a second pixel circuit configured to output a voltage corresponding to a magnitude of a received energy to the fourth node in response to the first signal in the first time interval” is not clear from the specification. It is unclear how a second pixel circuit outputs to the fourth node in response to the first signal in the first time interval of the first pixel circuit. Looking at figure 8, a second pixel circuit 413 would output according to Gn+1 and a first pixel circuit would output according to Gn, see paragraphs 96-98. It is also unclear because the same labelling is used for signals applied to different transistors within the pixel circuit. Gn+1 is applied to Tr4, Gn is applied to Tr5 and Gn-1 is applied to Tr1 and Tr2. The only output is the Gn signal to Tr5, which is considered the second signal Gn as noted in claim 7, at least from the Examiner’s understanding of the specification and figures. The specification does not describe how claim 14 works with respect to the figures and written description. Please clarify. 

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7, 11 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. (US 20210366395).
Re claim 7: Yang teaches an input device (abstract, paragraphs 38 and 39) comprising: a first pixel circuit (see fig. 3 and 9) including: a conversion element (8) configured to form a voltage of a level corresponding to a magnitude of a received energy at a first node (N1) (paragraph 53), a first transistor (M2) configured to adjust a level of the voltage of the first node (N1) to a first level in response to a first signal (Reset) (paragraph 67 and 68), first signal (Reset) being received in a first time interval (P1) (see fig. 6), a first capacitive element (C1) configured to transfer the voltage of the first node (N1) to a second node (N2) (paragraph 80), a second transistor (M7) configured to adjust a voltage of the second node (N2) to a second level in response to the first signal (Reset) (paragraph 70-72), a third transistor (M3) configured to form a voltage corresponding to the voltage of the second node (N2) at a third node (N4) (paragraphs 81-83, 116), and a fourth transistor (M6) configured to output a voltage corresponding to the voltage of the third node (N4) to a fourth node (N3) in response to a second signal (EM) received in a second time interval (P3) after the first time interval (P1) (see fig. 3 and 6, paragraph 116); and a pre-charging circuit (M8) configured to adjust a level of a voltage of the fourth node (N3) to a reference level (Int) (paragraph 114).
Re claim 11: Yang teaches the input device, wherein the first pixel circuit (see fig. 3) further comprises a fifth transistor (M5) configured to adjust a level of the voltage of the third node (N4) to a third level (paragraph 107, see fig. 3).
.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20210366395) in view of Chuang et al. (US 20090206851).
Re claim 12: Yang teaches a pre-charging circuit (M8) configured to adjust a level of a voltage of the fourth node (N3) to a reference level (Int) (paragraph 114), but does not specifically teach an amplifying circuit configured to amplify the voltage of the fourth node; and a multiplexer configured to selectively provide the voltage of the fourth node to one of the precharging circuit and the amplifying circuit. Chuang teaches an amplifying circuit (23) configured to amplify the voltage of a fourth node (output node on readout line) (see fig. 5c); and a multiplexer (34) configured to selectively provide the voltage of the fourth node (output node on readout line) to one of the precharging circuit and the amplifying circuit (23) (see fig. 5a, b and c). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the amplifier 
Re claim 13: Yang as modified by Chuang teaches the input device, wherein the amplifying circuit (Chuang, 23) comprises: an operational amplifier (Chuang, 36) configured to amplify the voltage of the fourth node (Chuang, output node on readout line) based on an operating voltage (Chuang, VA); and a feedback circuit (Chuang, 35) configured to feed back the voltage amplified by the operational amplifier to the fourth node (Chuang, output node on readout line, see fig. 5).

Allowable Subject Matter
12.	Claims 1-5 are allowed.
13.	The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 1, the prior art of record individually or in combination fails to teach a pixel circuit as claimed comprising: a conversion element configured to form a voltage of an input level at a first node, the input level corresponding to a magnitude of a received energy; more specifically in combination with a first transistor configured to adjust the voltage of the first node to a first level in response to a first signal received in a first time interval; a first capacitive element configured to form a voltage at a second node based on the voltage of the first node; a second transistor configured to adjust a level of the voltage of the second node to a second level in response to the first signal; a third transistor configured to form a voltage at a third node, the voltage of the third node having a level corresponding to the level of the voltage of the second node; a fourth transistor configured to output a current corresponding to the voltage of the third node in response to a second signal, the second signal being received in a second time interval after the first time interval; and a fifth transistor configured to adjust the voltage of the third node to a third level in response to a third signal, the third signal being received in a third time interval after the second time interval.
Claims 2-5 are allowed because of their dependency on claim 1.

14.	Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 6 is ultimately dependent on claim 1, which has allowable subject matter, see above. Since claim 6 is dependent on claim 1, it would be considered allowable if the 112 issues of claim 6 are overcome.

15.	Claims 8-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
In regards to claim 8, the prior art of record individually or in combination fails to teach the input device of claim 7 as claimed, more specifically in combination with further comprising a second capacitive element between the second node and a ground terminal, wherein the conversion element is connected between the first node and the ground terminal.
as claimed, more specifically in combination with further comprising a third capacitive element between the second node and a supply terminal of an operating voltage, wherein the third transistor is connected between the third node and the supply terminal of the operating voltage, and the third transistor is operated in a saturation region by the operating voltage.
In regards to claim 10, the prior art of record individually or in combination fails to teach the input device of claim 7as claimed, more specifically in combination with further comprising a diode connected between the first node and the first capacitive element and configured to transfer the voltage of the first node to the first capacitive element.

16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tan et al. (US 20160246422) teaches a pixel circuit with a conversion element (D2 or C3), a first and second capacitor (C1 and C2), a third transistor (T6), a fourth transistor (T2) (fig. 2-5), but does not specifically teach the details and timings of signals in claims 1 and 7. 

Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878